Citation Nr: 9925972	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for psychiatric 
disorder.

3.  Entitlement to service connection for a disability 
manifested by headaches.

4.  Evaluation for low back pain secondary to motor vehicle 
accident, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1988 to 
September 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1995 and September 1995 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the May 1995 
decision, the RO granted service connection for low back pain 
secondary to motor vehicle accident and assigned a 10 percent 
disability evaluation.  The RO also denied service connection 
for bilateral hearing loss disability and headaches.  In the 
September 1995 rating decision, the RO denied service 
connection for psychiatric disorder.


FINDING OF FACT

Competent evidence of a current bilateral hearing loss 
disability is not of record.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that she was exposed to noise during 
weapons training and that she did not wear hearing protection 
consistently.  Additionally, she states that she worked 
during service in an area which required her to be near the 
flight line and that she did not consistently wear hearing 
protection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  Service connection 
for sensorineural hearing loss (an organic disease of the 
nervous system) may be granted if manifest to a compensable 
degree within one year of separation from service.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as hearing loss (organic disease of 
the nervous system), service connection is warranted when the 
disease is manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that her hearing loss arose 
under combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1998), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155 
(1993) (the threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss).

In January 1987, the appellant's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
0
0
5
5
5

In a report of medical history completed by the appellant at 
that time, she stated "no" to ever having or having now 
hearing loss.  

In January 1988, the appellant's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-5
5
LEFT
5
-10
0
15
5

In November 1994, the appellant's underwent a VA audiological 
evaluation.  The appellant reported that the noise exposure 
she had been exposed to was weapons training and that she did 
not wear hearing protection consistently.  Additionally, she 
stated that she occasionally worked on the flight line, and 
again that she did not wear hearing protection consistently.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
15
LEFT
15
15
20
20
15

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and 94 percent in the left ear.  
The VA examiner noted that the findings were within normal 
limits.

The appellant's claim for bilateral hearing loss disability 
is not well grounded.  The appellant's audiological 
evaluations in service and the November 1994 post service 
audiological evaluation have not revealed a bilateral hearing 
loss disability in accordance with 38 C.F.R. § 3.385.  Thus, 
the appellant has not established that she has a current 
bilateral hearing loss disability, see 38 C.F.R. § 3.385, 
which is a requirement for the granting of service 
connection, see Caluza, supra.  

The November 1994 audiological evaluations revealed no 
auditory threshold in the right or left ear of 40 decibels or 
greater nor did she have at least three thresholds that were 
26 decibels or greater in the right or left ear.  See 38 
C.F.R. § 3.385.  Further, her speech recognition was 96 
 percent in the right ear and 94  percent in the left ear, 
both of which are 94 percent and higher.  See id.  The VA 
examiner noted that the appellant's hearing was within normal 
limits for adjudication purposes.  Thus, the appellant does 
not have a current hearing loss disability as measured under 
38 C.F.R. § 3.385.  

In Hensley v. Brown, The United States Court of Appeals for 
Veterans Claims (the Court) recognized that a veteran, for VA 
purposes, can have normal hearing, abnormal hearing, which is 
not a disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. 155, 157 (1993).  The 
appellant's pure tone threshold was 25 in the right ear at 
2000 Hertz, which would indicate abnormal hearing at that 
threshold.  In this case, although the appellant had abnormal 
hearing at that threshold in the right ear, it is not a 
hearing loss "disability" for VA purposes  See Hensley, 
supra.  Because the evidence establishes that the appellant 
does not have a hearing loss disability for VA purposes, the 
claim is not well grounded.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.  Further, assuming that the 
appellant is claiming that she has current, bilateral hearing 
loss disability, she is a lay person, and her opinion is not 
competent.  See Layno, 6 Vet. App. at 470.  The appellant's 
own, unsupported opinion does not give rise to a well-
grounded claim for service connection for bilateral hearing 
loss disability.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in October 1996 and a supplemental 
statement of the case in February 1998.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  


ORDER

Service connection for bilateral hearing loss disability is 
denied.


REMAND

The appellant underwent a pituitary biopsy in June 1996.  She 
relates this surgery to her headaches.  A diagnosis of 
panhypopituitarism was entered.  The RO requested a medical 
opinion as to whether the appellant's panhypopituitarism was 
first manifest in service (but not diagnosed), an opinion as 
to whether the appellant's depression was secondary to 
panhypopituitarism, and an opinion as to whether 
hypothyroidism was secondary to panhypopituitarism.  

The appellant underwent a VA psychiatric evaluation in June 
1997.  The VA examiner noted in the evaluation report that he 
did not have the appellant's claims file to review.  
Additionally, the appellant reported that she was seeing a 
Dr. Schwartz, a psychiatrist, who had placed her on 
psychotropic drugs.  The VA examiner entered a diagnosis of 
depressive disorder, not otherwise specified.  He stated that 
it was impossible to tell whether the appellant's depressive 
disorder was absolutely related to her panhypopituitarism, 
but that it was at least as likely as not to be related.  

The appellant underwent a VA examination in March 1997.  The 
examiner entered a diagnosis of panhypopituitarism secondary 
to removal of pituitary tumor and hypothyroidism secondary to 
panhypopituitarism.

The RO determined that the March 1997 VA examination report 
was insufficient, as it had failed to provide the necessary 
medical opinions.  It solicited an opinion from the VA 
examiner who conducted the March 1997 examination.  In a 
December 1997 opinion, that same VA examiner stated that the 
appellant did not have panhypopituitarism and stated his 
bases for such determination.  He further stated, "While 
this does not entirely rule out the possibility of occult 
disease, it is unlikely that the patient would have had 
clinically significant disease dating back to 1988."  It 
must be noted that this VA examiner stated in the opinion 
that the appellant's service ended in 1988.  Thus, the VA 
examiner has elicited an opinion based on false information.  
The appellant served on active duty from January 1988 to 
September 1994.

The Board finds that the discrepancies must be resolved.  The 
VA examiner who conducted the June 1997 psychiatric 
evaluation must have an opportunity to review the appellant's 
claims file in order to give an accurate medical opinion.  
The RO must also attempt to obtain Dr. Schwartz's medical 
records as to the appellant.  Additionally, the RO must 
obtain an opinion from the VA examiner who conducted the 
March 1997 examination and elicited the December 1997 opinion 
and inform him the correct dates of the appellant's active 
duty so that he can give an accurate medical opinion.

The appellant underwent a VA examination in November 1994.  
The VA examiner reported the appellant's ranges of motion of 
the lumbar spine and noted, "Movements were made with 
pain."  The Board finds that a more thorough examination is 
necessary to make a determination as to the severity of the 
appellant's low back pain secondary to motor vehicle 
accident.   

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that the rule against pyramiding of benefits (38 C.F.R. 
§ 4.14 (1997)) "does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use including flare-ups."  See also Schafrath v. Derwinski, 
1 Vet. App. 589, 592-93 (1991).  In addition, the Court 
stated that 38 C.F.R. §§ 4.40, 4.45 apply to evaluating 
injuries of the joints and that an examination should 
consider both whether pain significantly limited functional 
ability during flare-ups or when the joint was used 
repeatedly over a period of time and also "the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination."  DeLuca, 8 Vet. 
App. at 207.

On remand, the appellant's service-connected low back pain 
secondary to motor vehicle accident should be examined to 
assess the degree of limitation of function due to pain, 
weakened movement, excess fatigability, more motion than 
normal, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(1998).

Finally, in the August 1995 rating decision on appeal, the 
appellant filed a notice of disagreement as to the following 
issues: (1) service connection for cervical strain; 
(2) service connection for bilateral hearing loss; (3) 
service connection for bilateral pes planus; (4) service 
connection for right ankle tendonitis; (5) service connection 
for headaches; (6) service connection for ovarian cysts; (7) 
service connection for psychiatric disorder; and (8) an 
evaluation in excess of 10 percent for low back pain 
secondary to motor vehicle accident.  A statement of the case 
was issued thereafter.  The appellant filed a VA Form 9, 
Appeal to the Board of Veterans' Appeals.  In her VA Form 9, 
she addressed only the following issues: (1) service 
connection for psychiatric disorder; (2) service connection 
for headaches; (3) service connection for bilateral hearing 
loss disability; and (4) an evaluation in excess of 
10 percent for low back pain secondary to motor vehicle 
accident.  Thus, the remaining issues of (1) service 
connection for cervical strain; (2) service connection for 
bilateral pes planus; (3) service connection for right ankle 
tendonitis; and (4) service connection for ovarian cysts have 
not been the subject of a timely substantive appeal.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should submit the appellant's 
claims file to the VA examiner who 
conducted the March 1997 VA examination 
and elicited the December 1997 opinion 
for him to review the appellant's claims 
file, to include the appellant's service 
medical records.  The RO is to inform him 
that the appellant's period of active 
duty was from January 1988 to September 
1994 and have him enter an opinion as to 
whether panhypopituitarism was first 
manifest during service and whether 
hypothyroidism, if found, is secondary to 
or associated with the 
panhypopituitarism.  The examiner should 
report his findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he bases 
his opinion.

2.  The RO should submit the appellant's 
claims file to the VA examiner who 
conducted the June 1997 VA psychiatric 
evaluation for him to review the 
appellant's claims file, to include the 
appellant's service medical records.  The 
RO is to inform him that the appellant's 
period of active duty was from January 
1988 to September 1994 and have him enter 
an opinion as to whether the depressive 
disorder is secondary to or associated 
with the panhypopituitarism and whether 
panhypopituitarism was manifest in 
service.  The examiner should report his 
findings in a clear, comprehensive, and 
legible manner and should state upon what 
evidence he bases his opinion.

3.  The RO should attempt to obtain Dr. 
Schwartz's medical records as to the 
appellant.

4.  The RO should schedule the appellant 
for a VA examination to determine the 
severity of the appellant's service-
connected low back pain secondary to 
motor vehicle accident.  The examiner 
should review the claims file prior to 
the examination.  The examination report 
should include specific measurements of 
factors in degrees.  If no limitation of 
motion due to pain, weakened movement, 
excess fatigability, or incoordination is 
objectively demonstrated on examination, 
then the examiner should specifically 
state that fact in the examination 
report.  All appropriate tests and 
studies should be accomplished at this 
time.  Please report the active range of 
motion of the lumbar spine in degrees.  
At what ranges of motion does pain limit 
function?  Please state in degrees what 
is considered the normal ranges of motion 
of the lumbar spine.  Please also report 
passive range of motion in degrees.  At 
what ranges of motion does pain limit 
function?  Grade the strength of the 
lumbar spine.  Is there weakness?  State 
yes or no and set forth your findings.  
Is there excess fatigability?  State yes 
or no and set forth your findings.  Is 
there incoordination?  State yes or no 
and set forth your findings.  The 
examiner should report his findings in a 
clear, comprehensive, and legible manner 
and should state upon what evidence he 
bases his opinion.

5.  The appellant is placed on notice 
that the Board has raised the issue of 
timeliness of her substantive appeal as 
to the following issues; (1) service 
connection for cervical strain; 
(2) service connection for bilateral pes 
planus; (3) service connection for right 
ankle tendonitis; and (4) service 
connection for ovarian cysts.

When her case is returned to the Board, 
it will address these issues pursuant to 
legislative authority which provides that 
the Board shall make determinations as to 
the timeliness of a substantive appeal.  
See 38 U.S.C.A. § 7105(d) (West 1991).  
An application for review on appeal shall 
not be entertained unless it is in 
conformity with Chapter 71, Title 38, 
United States Code.  38 U.S.C.A § 7108 
(West 1991).

VA imposes duties on a veteran seeking VA 
compensation.  If the appellant disagrees 
or is dissatisfied with a determination 
by the agency of original jurisdiction, 
the appellant has a duty to express 
disagreement with a decision of the VA by 
filing a notice of disagreement and to 
timely perfect the appeal by filing a 
substantive appeal following the issuance 
of a statement of the case.  See 
38 C.F.R. §§ 20.201, 20.202, 20.302(a), 
(b)(1998).  As to the first step of 
initiating appellate review, the 
appellant is to submit a notice of 
disagreement within one year from the 
date that the agency mails notice of the 
determination to the appellant.  See 
38 C.F.R. § 20.302(a).  After the 
preparation and mailing of the statement 
of the case, the appellant then has the 
burden to submit a timely substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302(b).  A 
substantive appeal must be filed within 
60 days from the date that the agency of 
original jurisdiction mails the statement 
of the case to the appellant, or within 
the remainder of the one-year period from 
the date of mailing the notification of 
the determination being appealed, 
whichever period ends later.  38 C.F.R. 
§ 20.302(b).

You should know the following about the 
requirements for substantive appeals:

If the Statement of the Case and any 
prior Supplemental Statements of the Case 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  38 C.F.R. 
§ 20.202 (1998) (emphasis added).

As to the issues of (1) service 
connection for cervical strain; 
(2) service connection for bilateral pes 
planus; (3) service connection for right 
ankle tendonitis; and (4) service 
connection for ovarian cysts, the rating 
decision which you appealed was issued on 
August 25, 1995.  A notice of 
disagreement was received by your 
representative on October 18, 1995.  A 
statement of the case was issued on 
October 16, 1996.  Your substantive 
appeal was received on December 16, 1996, 
which was within 60 days of the issuance 
of the statement of the case; however, 
you did not address the above claims and 
after December 16, 1996, your substantive 
appeal would not be timely as to the 
above issues.  

This remand is your notice of the Board's 
intent to consider the timeliness of the 
substantive appeal as to the issues of 
(1) service connection for cervical 
strain; (2) service connection for 
bilateral pes planus; (3) service 
connection for right ankle tendonitis; 
and (4) service connection for ovarian 
cysts.  You and your representative have 
60 days from the date this letter was 
mailed to present written argument or to 
request a hearing to present oral 
argument on the question of adequacy of 
the appeal.

If you and your representative have no 
argument to submit and do not want to 
request a hearing, you and your 
representative may waive the 60-day 
period for response by stating such in 
writing and sending it to the RO.  
Otherwise, if VA does not hear from you 
and your representative by the end of 
that period, it will assume that you and 
your representative have no argument to 
submit and do not want to request a 
hearing, and the Board will proceed with 
the appeal when your case is returned to 
the Board.  You and your representative 
will receive a copy of the Board's 
decision.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals






